Citation Nr: 0408495	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
healed fracture of the left thumb, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of September 1998 and June 1999 
rating decisions.  

In the September 1998 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective April 3, 1998.  In February 1999 (less than 
one year after notification of the September 1998 decision), 
the veteran requested a higher evaluation.  In May 1999, the 
RO awarded a 50 percent rating for PTSD from January 8, 1999.  

In a June 1999 rating decision, the RO denied a compensable 
evaluation for a healed fracture of the left thumb.  The 
veteran filed a notice of disagreement (NOD) in June 1999, 
and the RO issued a statement of the case (SOC) in July 1999.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) also in July 1999.  

In a February 2000 rating action, the RO confirmed and 
continued the 50 percent disability evaluation for PTSD.  In 
March 2000, the veteran filed a statement accepted as an NOD 
with the assigned rating.   

In an April 2000 decision, the Board, among other things, 
denied an increased (compensable) rating for a healed 
fracture of the left thumb.  The veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  

In June 2000, the RO issued an SOC with respect to the 
veteran's claim for a higher rating for PTSD.   

In September 2000, counsel for VA's Secretary and the veteran 
filed a joint motion with the Court to vacate and remand the 
April 2000 Board decision as to the denial of an increased 
rating for a healed fracture of the left thumb.  By Order 
subsequently in October 2000, the Court granted the motion, 
vacating the April 2000 decision and remanding this case to 
the Board for further action, pursuant to 38 U.S.C.A. § 
7252(a) (West 2002).  

Also in October 2000, the veteran filed a substantive appeal 
with respect to the claim for a higher rating for PTSD.  

In a May 2001 decision, the Board remanded the veteran's 
claim for a healed fracture of the left thumb to the RO for 
additional development.  By rating action dated in February 
2002, the RO granted a 10 percent rating for a healed 
fracture of the left thumb, from February 18, 1999.  

In an October 2002 decision, the Board granted a 20 percent 
rating for a healed fracture of the left thumb, but denied 
service connection for chloracne claimed as due to Agent 
Orange exposure.  The Board also rephrased the issue 
regarding the veteran's PTSD to  entitlement to a rating for 
PTSD in excess of 30 percent from April 3, 1998, through 
January 7, 1999; and in excess of 50 percent from January 8, 
1999.  In doing so, the Board noted that the facts clearly 
established that the veteran had, since shortly after the 
grant of service connection and assignment of an initial 30 
percent rating for PTSD, sought a higher evaluation for the 
condition.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).   
In this respect, the Board found the veteran's February 1999 
"claim" for a higher evaluation was actually the first, 
timely expressed indication of the veteran's disagreement 
with the initial evaluation assigned for PTSD.  In it's 
October 2002 decision, the Board determined that a 50 percent 
rating for PTSD was warranted from April 3, 1998; hence, the 
50 percent rating became the initial rating following the 
grant of service connection for PTSD.  

The veteran appealed the Board's October 2002 decision to the 
Court.  In June 2003, counsel for VA's Secretary and the 
veteran filed a joint motion with the Court to vacate and 
remand the October 2002 Board decision with respect to the 20 
percent evaluation assigned for a healed fracture of the left 
thumb, the denial of service connection for chloracne as due 
to Agent Orange exposure, and a rating in excess of 50 
percent for PTSD from January 8, 1999.  By Order subsequently 
in July 2003, the Court granted the motion, vacating the 
Board decision and remanding these matters to the Board for 
further proceedings consistent with the Joint Motion.  

In January 2004, the veteran's attorney submitted additional 
argument.  He not only contended that the veteran's service-
connected PTSD warranted a 100 percent rating given the 
severity of his psychiatric disability, but maintained that, 
in lieu of that, the veteran should be awarded a total 
disability rating based on individual unemployability (TDIU).  
As the issue of entitlement to a TDIU has not been 
adjudicated by the RO, it is not before the Board, and is 
thus referred to the RO for appropriate action.  

In a statement received by the Board in February 2004, the 
veteran noted that he was withdrawing from appellate status 
his claim for service connection for chloracne as due to 
Agent Orange exposure.  Hence, the matters remaining on 
appeal are limited to those on the title page.   

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As pointed out in the Joint Motion, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions, as 
they pertain to the claims on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(West 2002); see also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also request 
that the veteran submit all medical evidence pertinent to his 
claims that is in his possession.  

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The Board's review of the claims file also reveals that 
specific RO action on each of the claims on appeal is 
warranted.  

As regards the claim for increase for thumb disability, the 
Board notes that the veteran currently is receiving a 20 
percent rating for that disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2003).  However, a report of the 
veteran's VA examination in February 2000 notes that the 
veteran's left thumb disability caused pain during gripping 
maneuvers involving opposition movements of the thumb.  It 
was also noted that the veteran's functional limitations in 
both leisure and work-related activities would best be 
alleviated with fusion of the joint to enable the veteran to 
participate in full activities.  The Board notes that, in his 
report, the examiner did not address whether the veteran's 
functional limitations of the left thumb were equal to that 
of an amputation of the thumb to include metacarpal 
resection.  The examiner also did not comment as to the 
degree, if any, the veteran's left thumb disability 
interfered with the limitation of motion of the other left 
hand digits or the overall function of the left hand.  See 
"Note" following 38 C.F.R. § 4.71a, Diagnostic Code 5224.  
Such findings would be helpful in resolving the issue of an 
increased rating for left thumb disability.  

As regards the claim for a higher initial evaluation for 
PTSD, the veteran has contended that his PTSD results in 
total occupational and social impairment so as to warrant a 
100 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (2003).  The veteran's last examination occurred in 
October 2001.  Since that time, the veteran has contended 
that his PTSD has increased in severity.  As the record does 
not otherwise include current findings to properly evaluate 
the condition at issue, further examination of the veteran is 
needed.  See 38 U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to a 
scheduled examinations, without good cause, will result in a 
denial of the claim for an increase rating for his residuals 
of a left thumb fracture, and may well result in a denial of 
the claim for a higher initial rating claim for PTSD (which 
will be considered on the current record).  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file, copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  
Adjudication of the claim for a higher initial rating for 
PTSD should include specific consideration of whether 
"staged rating" pursuant to Fenderson (i.e., assignment of 
separate ratings for distinct time periods based on the 
evidence dating from the effective date of the grant of 
service connection) is appropriate. 

The Board regrets that remand of these matters will further 
delay a final decision on appeal, but finds that, to ensure 
that all due process requirements are met, such action is 
unavoidable.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to his claims on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
(along with that requested but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claims that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all evidence received pursuant 
to the above requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and psychiatric 
examinations to obtain information as to 
the nature and severity of the veteran's 
service-connected left thumb disability 
and PTSD.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a typewritten report.

Orthopedic examination -The examiner 
should identify all residual disability 
associated with the fracture of the left 
thumb.  In particular, the examiner 
should comment as to whether the 
functional limitations of the veteran's 
left thumb are equal to that of an 
amputation of the thumb to include 
metacarpal resection; whether there is 
limitation of motion of other digits of 
the left hand as a result of the left 
thumb disability; or whether the left 
thumb disability interferes with the 
overall function of the left hand, and if 
so, to what degree.  X-rays should be 
taken in conjunction with the 
examination, and the interpretive report 
made available to the examining physician 
prior to the completion of his/her 
report.  

Psychiatric examination - The examiner 
should render specific findings with 
respect to the existence and extent (or 
frequency, as appropriate) of the 
following: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment, 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and explanation 
of what the score means.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, adjudication of 
the claim for a higher initial rating for 
PTSD must include consideration of 
whether "staged rating," pursuant to 
Fenderson (cited to above), is 
appropriate. 

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




